Citation Nr: 0815207	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-34 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for hair 
loss (androgenetic alopecia), as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for pain and muscle 
cramping in the right lower extremity, as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for pain and muscle 
cramping in the left lower extremity, as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for weight loss, as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for fatigue, as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for depressive 
disorder, as secondary to service-connected irritable bowel 
syndrome.

8.  Entitlement to an initial rating higher than 10 percent 
for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to July 
1991, and served in the Southwest Asia theater of operations 
from February 15, 1991, to June 13, 1991.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and awarded a 10 percent 
disability rating for irritable bowel syndrome, effective 
August 10, 2004, and denied service connection for headaches, 
hair loss, pain and muscle cramping in the left and right 
lower extremities, weight loss, fatigue, and depressive 
disorder.

In January 2007 correspondence, the veteran sought to reopen 
his previously denied claim of entitlement to service 
connection for a skin disorder, as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  The Board refers this 
claim to the RO for appropriate action.  

The issues of whether new and material evidence has been 
submitted to reopen the previously denied claims of 
entitlement to service connection for headaches and hair 
loss, as qualifying chronic disabilities under 38 C.F.R. 
§ 3.317, entitlement to service connection for pain and 
muscle cramping in the left and right lower extremities, and 
fatigue, as qualifying chronic disabilities under 38 C.F.R. 
§ 3.317, and entitlement to an initial rating higher than 10 
percent for irritable bowel syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence shows that in August 1990, prior to entrance 
into active duty, the veteran weighed 187 pounds.  He weighed 
202 pounds in May 1991, at discharge from active duty.  In 
April 2006, his weight was recorded as 225 pounds; the 
evidence does not reflect that the veteran has a chronic 
disability manifested by weight loss.

2.  The veteran developed a depressive disorder as a result 
of his service-connected irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  Chronic disability manifested by weight loss was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2007).

2.  The veteran's depressive disorder is proximately due to 
or the result of his service-connected irritable bowel 
syndrome.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  "A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 
309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

A.  Weight Loss

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)) (2007).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi 
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Following a careful review of the record, the Board concludes 
that service connection is not warranted for weight loss.  In 
reaching this determination, the Board acknowledges that the 
veteran served in the Persian Gulf War and was exposed to 
numerous environmental toxins, but emphasizes that the 
medical evidence discloses that the veteran has gained, 
rather than lost weight, since his entry into active duty, 
and particularly in recent years.  As such, in the absence of 
medical evidence indicating that the veteran currently 
suffers from a chronic condition manifested by weight loss, 
see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), there 
is no basis upon which to award service connection, and the 
claim must be denied.

As discussed above, during his period of active duty the 
veteran's weight increased from approximately 187 pounds to 
202 pounds, and in April 2006, without changing his diet or 
exercise habits, his weight was 225 pounds.  The Board 
acknowledges that in October 2003 the veteran's weight was 
noted to have decreased as a result of chemotherapy.  
However, at that time the veteran's weight was recorded at 
233 pounds.  In June 2005, the veteran weighed 221 pounds.  
He denied experiencing any unplanned weight loss in the past 
six months.  As the veteran's weight has only increased since 
June 2005, the evidence conclusively shows that he does not 
have a chronic disability manifested by weight loss.

In light of the foregoing, the preponderance of the evidence 
is against this claim and service connection must be denied.

B.  Depressive Disorder

The veteran's service medical records do not demonstrate 
treatment for or a diagnosis of a psychiatric disorder.  The 
veteran, however, does not contend that his current 
psychiatric disorder was incurred during service, but rather 
contends that it developed as a result of his current 
physical condition, including as a result of symptomatology 
related to his service-connected irritable bowel syndrome.  

The veteran was diagnosed with depressive disorder, not 
otherwise specified, with anxiety features, on VA psychiatric 
examination in December 2004.  The examiner, however, did not 
comment as to the etiology of the veteran's depressive 
disorder.

However, in April 2006 testimony before the RO, a specialist 
in psychiatric medicine testified that the veteran's 
currently diagnosed depressive disorder was related to 
various physical ailments, including his service-connected 
irritable bowel syndrome.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, a specialist in psychiatric medicine 
determined that the veteran's depressive disorder was related 
to his various physical ailments, including his service-
connected irritable bowel syndrome.  As the veteran's 
depressive disorder has been determined to at least in part 
be related to his service-connected irritable bowel syndrome, 
the Board finds that service connection for depressive 
disorder secondary to irritable bowel syndrome is warranted.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding 
that the Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a nonservice-connected disability in the absence of 
medical evidence which does so); see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may 
not order additional development for the sole purpose of 
obtaining evidence unfavorable to a claimant).

As evidence supports the claims, service connection for 
depressive disorder, secondary to irritable bowel syndrome is 
warranted.  The benefit-of-the-doubt rule has been considered 
in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In October 2004 and May 2006, prior to the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain review his claim and determine what 
additional information was needed to process his claim, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

Further, the Board notes that additional (post-adjudication) 
VCAA notice was provided to the veteran in September 2005 
regarding the claims for service connection. The purpose 
behind the notice requirement has been satisfied and the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in May 2006 correspondence.  
Accordingly, VA has met the requirements under Dingess.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA- 
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a personal hearing at the RO in April 2006.  Next, the 
veteran was provided numerous VA examinations, at which time 
his weight was recorded, and at which time he denied 
experiencing any recent weight changes.  Therefore, the 
available records and medical evidence have been obtained in 
order to made adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.




ORDER

Service connection for weight loss, as a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied.

Service connection for depressive disorder with anxiety 
features, secondary to irritable bowel syndrome, is granted.


REMAND

Additional development is needed prior to further disposition 
of the issues of whether new and material evidence has been 
submitted to reopen the previously denied claims of 
entitlement to service connection for headaches and hair 
loss, as qualifying chronic disabilities under 38 C.F.R. 
§ 3.317, entitlement to service connection for pain and 
muscle cramping in the left and right lower extremities, and 
fatigue, as qualifying chronic disabilities under 38 C.F.R. 
§ 3.317, and entitlement to an initial rating higher than 10 
percent for irritable bowel syndrome.

Service connection for headaches and hair loss (androgenetic 
alopecia), as qualifying chronic disabilities under 38 C.F.R. 
§ 3.317, were previously denied in a February 2003 rating 
decision.  

In a June 2005 rating decision, the RO denied the veteran's 
claims for service connection on the merits.  While the RO 
denied the claims on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claims for service connection.  On 
remand, the veteran should be so notified.

With regard to the veteran's claims of entitlement to service 
connection for fatigue and for pain and muscle cramping in 
the right and left lower extremities, VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  The veteran was provided VA 
examinations in December 2004 and February 2005, as a result 
of which the veteran's complaints of pain and muscle cramping 
in the lower extremities were determined to be of unknown 
etiology and not attributable to any specific diagnosis.  The 
record, however, reflects that the veteran has received 
extensive treatment for bilateral knee pain that has been 
diagnosed as arthritis, and records dated in February 2007 
show that it was felt that his complaints of pain in the 
lower extremities might be related to peripheral neuropathy 
due to diabetes mellitus.  Significantly, X-ray examination 
of the veteran's lower extremities was not conducted at the 
time of either the December 2004 or February 2005 
examinations, and there is no other report of X-ray 
examination of record.  As such, there is no confirmed 
diagnosis of arthritis of the lower extremities of record.  
Additionally, there are no clinical records dated after the 
February 2007 notation that his complaints might be related 
to peripheral neuropathy.  Accordingly, it is unclear whether 
the veteran has been diagnosed with peripheral neuropathy.  
Because it is not clear to the Board whether the veteran's 
complaints of pain and muscle cramping of the lower 
extremities are attributable to currently diagnosed 
disorders, or whether they are more likely manifestations of 
an undiagnosed illness, the Board finds that a remand for an 
opinion as to whether these symptoms are manifestations of a 
diagnosed disorder is necessary.

As to the veteran's complaints of fatigue, the record 
reflects that he has been diagnosed with insomnia and that he 
experiences daytime fatigue.  These complaints were not 
addressed on VA examination.  Because it is not clear to the 
Board whether the veteran's complaints of fatigue are 
attributable to currently diagnosed disorders, including his 
psychiatric disorder, or whether they are more likely 
manifestations of an undiagnosed illness, the Board finds 
that a remand for an opinion as to whether these symptoms are 
manifestations of a diagnosed disorder is necessary.

Finally, with regard to the veteran's claim for an initial 
rating higher than 10 percent for irritable bowel syndrome, 
in March 2008 correspondence, he asserted that his irritable 
bowel syndrome was more severe than the current 10 percent 
rating reflects.  Specifically, the veteran contends that his 
disability is now manifested by increased episodes of fecal 
incontinence.  A review of the record reveals that in January 
2007 the veteran was diagnosed with partial incontinence 
after complaining of increased frequency of incontinence.  An 
anal EMG was recommended.

The veteran was last afforded a VA examination in March 2005.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
veteran's last VA examination is not necessarily stale, the 
veteran has indicated that his condition has worsened since 
the date of the latest examination.  Because there may have 
been a significant change in the veteran's condition, the 
Board finds that a new examination is in order.

Additionally, because clinical records pertaining to 
treatment for irritable bowel syndrome dated from February 
2007 to the present have not been associated with the file, 
and these records are relevant, they should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) 
that:  (1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for a low back disability, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., 
evidence of medically unexplained 
headaches and hair loss that have 
persisted for six or more months).  

2.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
records pertaining to treatment for 
irritable bowel syndrome, including 
records related to any anal EMG that 
may have been conducted, from the 
veteran's private physician, Segundo A. 
Rodriguez Quilchini, M.D., at the 
Hospital Auxilio Mutuo, dated from 
February 2007 to the present. 

3.  After obtaining the above records, 
schedule the veteran for an appropriate 
VA examination to determine the current 
severity of his irritable bowel 
syndrome.  The claims file should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner's report should set forth all 
current complaints, findings, and 
diagnoses, including the frequency and 
severity of the veteran's episodes of 
diarrhea, fecal incontinence, and 
abdominal distress.  

4.   Schedule the veteran for a Gulf War 
examination with regard to his claims for 
service connection for fatigue, and pain 
and muscle cramping in the right and left 
lower extremities.  Current Compensation 
and Pension Examination Gulf War 
Guidelines must be followed.  All 
indicated tests should be performed, and 
all findings reported in detail.  

NOTE:  If any claimed disorder is 
determined to be attributable to a known 
clinical diagnosis (such as arthritis or 
peripheral neuropathy), the examiner must 
state whether it is at least as likely as 
not that the condition was incurred 
during active military service; during a 
period of active duty for training; or 
during a period of inactive duty for 
training.   The examiner must also 
indicate whether any symptoms reported by 
the veteran cannot be attributed to a 
known clinical diagnosis, to specifically 
include chronic fatigue syndrome and 
fibromyalgia.
 
The claims file must be made available 
to, and reviewed by, the examiner(s), and 
the examiner(s) must state that the 
claims file was reviewed in the report 
provided.  A complete rationale for all 
conclusions and opinions must be 
provided.

5.  Then, readjudicate the veteran's 
applications to reopen the claims for 
service connection for headaches and 
hair loss, as qualifying chronic 
disabilities under 38 C.F.R. § 3.317, 
the claims for service connection for 
pain and muscle cramping in the left 
and right lower extremities, and 
fatigue, as qualifying chronic 
disabilities under 38 C.F.R. § 3.317, 
and entitlement to an initial rating 
higher than 10 percent for irritable 
bowel syndrome.  If the decisions 
remain adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


